                  Case 1:20-cr-00162-DAD-BAM Document 24 Filed 11/25/20 Page 1 of 3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                     Page 1 of   3   Pages



                                     UNITED STATES DISTRICT COURT
                                                                      for the
                                                 Eastern District of California

UNITED STATES OF AMERICA,
                                                                          )
                              v.                                          )
                                                                          )             Case No.   1:20-cr-00162 DAD BAM
JENIFFER FIGUEROA ARREOLA                                                 )


                                      ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:                          United States District Courthouse
                                                                                      Place
                                                           2500 Tulare Street, Fresno CA 93721

      on              December 14, 2020 at 1:00 p.m. Courtroom 8, before Magistrate Judge Barbara A. McAuliffe
                                                                              Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
             Case 1:20-cr-00162-DAD-BAM Document 24 Filed 11/25/20 Page 2 of 3
 AO I99D (Rev. 09/Q8- EDCA [Fresno]) Additional Conditions ofRelease (General)                                                   Page 2 of 3 Pages
 FIGUEROA-ARREOLA,Jeniffer
 Doc. No. l:20CR00162-2
                                              ADDITIONAL CONDITIONS OF RELEASE

upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release ofthe defendant is subject to the conditions marked below;
 12    (6)       The defendant is placed in the custody of:

                   Name of person or organization             Blanca Janet Arreola Hernandez

         who agrees(a) to supervise the defendant in accordance with all conditions of release,(b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.     ,i               \\       ^          ^
                   SIGNED:
                             —     t'    rr icmni AM
                                         CUSTODIAN        '
0     (7)        The defendant must:
       0        (a) report on a regular basis to the following agency:
                       Pretrial Services and comply with their rules and regulations;
       0        (b) report telephonically to the Pretrial Services Agency on the first working day following your release from
                       custody;
       0        (c) reside at a location approved by the PSO, and not move or be absent from this residence for more than 24 hrs.
                    without prior approval of PSO; travel restricted to the Eastern District of California, unless otherwise approved
                       in advance by PSO;
       0        (d) report any contact with law enforcement to your PSO within 24 hours;
       0        (e) cooperate in the collection of a DNA sample;
       0        (f) not associate or have any contact with your co-defendant unless in the presence ofcounsel or otherwise approved
                       in advance by the PSO;
      0         (g) maintain or actively seek employment, and provide proof thereof to the PSO, upon request;
      0         (h) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
                       dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
                       currently under your control;
      0         (i) submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part ofthe
                       costs of the testing services based upon your ability to pay, as determined by the Pretrial Services Officer;
      0         (j) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a
                       prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
                       prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;
      0         (k) not apply for or obtain a passport or any other traveling documents during the pendency of this case; and,
      0         (1) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of
                       release, the following sum of money or designated property: A 325,000 unsecured bond co-signed by her aunt,
                       Blanca Janet Arreola Hernandez.
       Case 1:20-cr-00162-DAD-BAM Document 24 Filed 11/25/20 Page 3 of 3




November 25, 2020


                              Sheila K. Oberto, US Magistrate Judge
